DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 


Claim 1, 3-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 2019/0223747).
Regarding claims 1 and 14, Chou discloses a galvanic vestibular stimulation device, comprising: a glasses frame, two temples having proximal and distal ends, connected at the proximal ends to the glasses frame, and two temple tips at the distal ends of the two temples (e.g. Fig. 22A); one or more electrodes positioned in the temple tips (e.g. ¶¶ 244); one or more wireless transceivers positioned in the temples (e.g. ¶¶ 115); one or more accelerometers, gyroscopes, and magnetometers positioned in the temples (e.g. ¶¶ 206); one or more processors communicatively connected to the electrodes, the wireless transceivers, the accelerometers, the gyroscopes, the magnetometers, the processor positioned in the temples (e.g. ¶¶ 115, 139, etc.); and one or more batteries positioned in the temples (e.g. ¶¶ 115); and one or more non-transitory CRM with instructions stored thereon, wherein the instructions, when executed by the one or more processors, determine speed, acceleration, orientation, location, and direction of the glasses frame and modulates a level of stimulation at the one or more electrodes (e.g. ¶¶ 208-221, etc.).
Regarding claims 3-4 and 16-17, Chou discloses an embodiment where the temple tips are curved inwards towards each other (e.g. Figs 22 – where the examiner notes that human physiology requires temple tips to curve inwards).  Additionally, it is noted that the electrodes deliver stochastic stimulation to a user’s skin at the temple 
Regarding claims 5-6 and 9, the device sends, stores, and receives signals from cloud storage or an onboard non-transitory CRM, where the wireless transceiver may be Bluetooth, etc. (e.g. ¶¶ 115, 139, 164, etc.).
Regarding claims 7-8, the accelerometers, gyroscopes, and magnetometers communicate with the processors to send data relating to the device’s speed, acceleration, orientation, location, and direction and the stimulation is adjusted accordingly based on the feedback (e.g. ¶¶ 206, 257, etc.).
Regarding claims 10-11 and 18, the device may include batteries which are rechargeable (e.g. ¶¶ 178).
Regarding claims 12-13 and 19-20, the device further comprises inductive charging coils (e.g. ¶¶ 178) and corrective lenses (e.g. ¶¶ 209, etc.).

Allowable Subject Matter
Claims 21-22 avoid the prior art of record, but remain rejected under §§112 and/or 101, as indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792